929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Kevin BAILEY, Plaintiff-Appellant,v.Barbara B. NICHOLS;  John Joyce;  Jeffrey E. Carson,Defendants-Appellees.
No. 90-4068.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

S.D.Ohio, 90-00242, Graham, J.

S.D.Ohio

1
APPEAL DISMISSED.


2
Before RYAN and SUHRHEINRICH, Circuit Judges, and ZATKOFF, District Court Judge.*

ORDER

3
This matter is before the court upon consideration of a motion of the appellant for leave to proceed on appeal in forma pauperis.


4
A review of the record indicates that the judgment of the district court was entered October 29, 1990.  A time-tolling motion to alter or amend the judgment pursuant to Fed.R.Civ.P. 59(e) was served on November 5, 1990, and filed November 13, 1990.  While that motion was pending, the plaintiff filed a notice of appeal on November 26, 1990.  The motion to alter or amend was later denied by order filed December 12, 1990.  No subsequent notice of appeal has been filed.


5
Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59 motion shall have no effect.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  A new notice of appeal is required to be filed after the ruling on a Fed.R.Civ.P. 59 motion.  Id.


6
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion for leave to proceed on appeal in forma pauperis is denied.



*
 The Honorable Lawrence P. Zatkoff, District Judge for the Eastern District of Michigan, sitting by designation